Curia, per Richardson, J.
This Court. concurs in the opinion and decision of the presiding Judge. The gun was seized by the defendants, by virtue of the Act of 1819, p. 31. The negro exhibited no ticket or permit; and no white man lived on the plantation. In such cases, the Act authorizes any white man to seize the fire-arms, and convert them to his own use. The Act proceeds, then, to direct how the fire-arms shall be condemned. “But before the property shall be vested,” &c., &c., “ such persons shall,” &c., “ go before the next justice,” &c., &c., “and make oath of the manner of taking,” &c. The Act then directs, that the justice will give forty-eight hours’ notice to the owner, &c., of the fire-arms, to show cause why they should not be condemned; and authorizes the justice, to declare them forfeited, “and the property lawfully vested in the person who seized the same,” &c. The proceedings before the justice appear to have been regular; fair notice was given to the owner, and the gun forfeited upon default of his appearing and showing any cause to the contrary. The gun was afterwards sold to strangers. The course pursued, and the forfeiture declared, appear to have been strictly within the provisions of the Act; and the -defendants must be upheld in their title to the gun, which the law has transferred from the former owner to them, under this necessary police enactment.